Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US PG-Pub 2014/0020175).
Regarding Claim 1, Dixon discloses a multi-link device (54) comprising: a load tension pin (52) including a sensor (82) configured to measure tension applied to the load tension pin (see para. [0044] and [0045]); network interface hardware (Wi-Fi, Bluetooth, NFC, etc. [0059]); one or more processors (90); and one or more memory (94) modules storing computer readable and executable instructions which, when executed by the one or more processors ([0050]), cause the multi-link device to: determine whether the tension measured by the load tension pin exceeds a threshold value (see para. [0035]); and transmit, by the network interface hardware, load event data to a receiver in response to determination that the tension exceeds the threshold value (see para. [0068] and Fig. 25).
Regarding Claim 3, Dixon discloses wherein the computer readable and executable instructions of the multi-link device, when executed by the one or more processors, further cause the multi-link device to: determine whether the tension measured by the load tension pin becomes less than the threshold value; and transmit, by the network interface hardware, unload event data to the receiver in response to determination that the tension has become less than the threshold value ([0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US PG-Pub 2014/0020175).
Regarding Claim 11, Dixon fails to disclose wherein the load event data is a binary code.  Examiner takes Official Notice that transferring data as binary code is well known within the art.  Binary code is a common system used to represent text, computer processor instructions, or any other data using a two-symbol system (i.e. 0 or 1).  Using a common form of data processing is well within ordinary skill.  The motivation to use binary code would be to communicate with other machines (computer, phone, etc.) that use forms of binary code decoding.
Allowable Subject Matter
Claims 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Dixon fails to disclose the combination of recited structure in Claim 4.  While Dixon discloses some of the recited structures (e.g. see rejection of Claim 1 above), the combination of the structures (i.e., a load tension pin with bar and a lift arm) makes an anticipatory rejection in view of Dixon impossible.  With no motivation to modify Dixon as required by Claim 4, the aforementioned claims are allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619